Case: 21-60923     Document: 00516417422         Page: 1     Date Filed: 08/03/2022




              United States Court of Appeals
                   for the Fifth Circuit                            United States Court of Appeals
                                                                             Fifth Circuit

                                                                           FILED
                                                                      August 3, 2022
                                  No. 21-60923
                                                                      Lyle W. Cayce
                                Summary Calendar
                                                                           Clerk


   Jude Kajoh Kayeh,

                                                                       Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                             Agency No. A213 315 743


   Before Wiener, Elrod, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Jude Kajoh Kayeh, a native and citizen of Cameroon, challenges the
   denial of his statutory motion to reopen, 8 U.S.C. § 1229a(c)(7), by the Board
   of Immigration Appeals (BIA). A denial of a motion to reopen is reviewed
   under “a highly deferential abuse-of-discretion standard.” Ramos-Portillo v.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-60923      Document: 00516417422          Page: 2    Date Filed: 08/03/2022




                                    No. 21-60923


   Barr, 919 F.3d 955, 958 (5th Cir. 2019). Motions to reopen are disfavored,
   and the movant bears a heavy burden. Gonzalez-Cantu v. Sessions, 866 F.3d
   302, 305 (5th Cir. 2017).
          On review, Kayeh failed to address the BIA’s finding that the evidence
   he submitted with his motion to reopen lacked authentication or other indicia
   of reliability, which it found especially troubling in light of the IJ and BIA’s
   prior adverse credibility finding. Additionally, he failed to establish that the
   BIA abused its discretion in holding that the new evidence proffered would
   not affect the outcome of his case. See Abubaker Abushagif v. Garland, 15
   F.4th 323, 330 (5th Cir. 2021) (holding that the BIA may deny the motion to
   reopen if the movant has not introduced previously unavailable, material
   evidence); see also Qorane v. Barr, 919 F.3d 904, 912 (5th Cir. 2019) (holding
   that “material evidence” within § 1229a(c)(7)(C)(ii) means “likely to
   change the result of the alien’s underlying claim for relief”).
          Accordingly, Kayeh’s petition is DENIED.




                                          2